By the Court,

DixoN, C. J.
The circuit judge denied the application on the ground that the proposed answer is insufficient. We fully agree with him in this conclusion. The answer is palpably evasive, and if it had been put in in the regular'course of pleading, should have been stricken out as sham. The defendants had constructive notice of the mortgage— the same means of information upon which business of the greatest importance is every day transacted. The mortgage was recorded, and nothing is more common than for people to examine and rely upon such records. The defendants had but to consult the records which contain the evidence of their own title, in order to be informed, and it would be trifling with the statute to permit parties so situated to answer that they have no knowledge or information sufficient to form a belief whether *618there was such mortgage. Such an answer, coming from tbe purchaser of tbe equity of redemption long after tbe mortgage was recorded, seems almost absurd. Tbe .record, open to every one, is provided for tbe purpose of giving just sucb information, and its correctness and authenticity are presumed. Hence no person interested can plead ignorance of it. All are supposed to consult it, and to avail themselves of the means of knowledge thus afforded, so far as their own property and titles are concerned. If tbe ^defendants bad done so, they could hardly have affirmed a want of sufficient knowledge or information to form a belief That they did not, is their own neglect. If there were special circumstances showing that the record is not to be regarded as notice, as that it or the mortgage was forged, the defendants should have plead them. As it is, the answer 'is not a denial of the complaint, and the application was properly refused.
Order affirmed.